OPINION OF THE COURT
Per Curiam.
On April 24, 1998, the respondent was found guilty after trial in the County Court, Suffolk County, before the Honorable Gary Weber, of the crimes of sodomy in the third degree and endangering the welfare of a child. On that same date, the *269respondent was also found guilty after trial before the Honorable Gary Weber of the crimes of sodomy in the first degree and sexual abuse in the first degree.
Pursuant to Judiciary Law § 90 (4), the respondent ceased to be an attorney and counselor-at-law upon his conviction of a felony.
Accordingly, the petitioner’s motion is granted. The respondent is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Mangano, P. J., Bracken, Rosenblatt, Miller and Gold-stein, JJ., concur.
Ordered that pursuant to Judiciary Law § 90, effective immediately, the respondent, Clint Davenport, is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent shall comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Clint Davenport is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law.